HARALSON, J.
This is a proceeding by mandamus, by the appellee, against the appellant, to compel him to pay to appellee certain license-moneys derived from the sale of State and county licenses, to sell liquor within the corporate limits of the City of Demopolis.
It was commenced by petition to the Judge of the First Judicial District. The defendant accepted service .of the petition, filed his answer, and waived issuance and notice of a rule nisi. The judge granted the prayer of the petition, and commanded the defendant to pay over to the petitioner, as treasurer of the City of Demopolis, the sum of $1,837.50, the same being the total amount of money collected by him as probate judge of Marengo county, for the State and county, for liquor licenses issued by him as such judge of probate to liquor dealers in the City of Demopolis, and to accept the receipt of the petitioner therefor. This appeal by the defendants is to reverse that order.
The claim of said City to said moneys is based on the provisions of § 26 of an Act of the General Assembly, approved Feb’y 7, 1893, entitled an Act, “To amend an Act to *256establish a new charter for the City of Demopolis.” Acts 1892-3, p. 272.
Said section 26, reads as follows : “That all funds arising under the general revenue law of the State for liquor licenses issued to parties carrying on business within the police jurisdiction and limits of said city, shall be paid over by the probate judge of Marengo county, to the treasurer of said City of Demopolis, to be held and used exclusively for the maintenance and support of the public schools in said Demopolis School district; and the Auditor of the State shall accept from said probate judge, the receipt of said treasurer for such fund as a full and satisfactory voucher in payment of such license.”
The appellant insists, that said section of said act is vio-lative of Section 2, Art. 4, of the Constitution in two particulars, namely, of that part of Section 2, which provides, that “each law shall contain but one subject, which shall be clearly expressed in its title,” and of that part of Section 32, of said Art. IM, which provides, that all other than general appropriations, shall be made by separate bills.
I. The Act, of which said Section 26, is a part, with the caption above quoted, relates to but one subject, — that of amending the Act to establish a new charter for said City. Under this caption, the Act proceeds to establish an entirely new charter for the city as complete in all its provisions as if one had never existed before, containing much that was in the old charter, and many provisions besides, and repeals all in the old which is in conflict Avith the neAv charter. The scope given to the amendatory Act, in so far as it did not offend constitutional requirement, was legitimate, though its title Avould have been more apposite, if it had been, to create a neAv charter for said city. Under either title, the subject could be but one, and the same, and under either, could be comprehended all the powers ordinarily conferred on municipalities, giving the necessary legislative taxing, judicial and police powers.
The intention of the constitutional provision, that “each law shall contain but one subject, which shall be clearly-expressed in its title,” has been repeatedly declared to be, that the title to the act or bill should inform the members of the legislature and the public, of the subject on which the former were invited to vote and legistate. In Ballentyne v. Wickersham, 75 Ala. 536, we laid down the rules on this subject so plainly, that for the purposes of this case, we need but to repeat them. We there said, “that the clause is mandatory; that its requirements are not to be exactinsrly *257enforced, or in such a manner as to cripple legislation; that the title to a bill may be very general, and need not specify every clause in the statute ; that it is sufficient if they are all referable and cognate to the subject expressed, and that when the subject is expressed in general terms, everything which is necessary to make a complete enactment in regard to it; or which results as a complement of the thought contained in the general expression, is included in and authorized by it. Cooley on Const. Limitations, pp. 170-171; 1 Dillon on Mun. Corp. § 51; Ex parte Cowert, 92 Ala. 94; Ex parte Reynolds, 87 Ala. 138; People v. Mahoney, 13 Mich. 481.
Under an Act, the title to which is the same as this one, when read by its title, one would' suppose its object was to do no more than give to the City government some complete and better adjusted legislative, judicial and police powers — such as commonly appertain to municipal governments, — but he would gather ’ therefrom no intimation or suspicion of a purpose to incorporate into the Act an entirely new provision, making an appropriation by the State, out of its revenues, to support and maintain the public schools of the city. Such, educational institutions are not regarded as necessarily belonging to municipal government. They are important and contribute greatly to the well being and prosperity of any town or city, as do public buildings, charitable institutions for taking care of the sick, and other like institutions, but all such are of a class, and constitute subjects, not germain to municipal organization, and this Section 26, in the new charter of Demopolis, even if otherwise unobjectionable, was essentially violative of that part of Section 2, Art. IV, of the Constitution, we are considering.
II. But, that section is opposed to an other constitutional prohibition. It is nothing more or less than an attempted special appropriation by the State of $1,225 out of its revenues, and of $612.50 out of the revenues of the county of Marengo, to support and maintain the public schools of the City of Demopolis, which could be done, if at all, by a special bill for that and for no other purpose. Const. Art. IV. § 32.
The judge of the Circuit Court erred in granting the writ of mandamus. His ruling is reversed, and an order will be here entered dismissing the'petition therefor, at the cost of appellee.
Reversed and dismissed.